Citation Nr: 1118315	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-44 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus or hypogonadism.

8.  Entitlement to service connection for hypogonadism, claimed as secondary to Agent Orange exposure.
  
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.

10.  Entitlement to an increased rating for a back disability, currently evaluated as 40 percent disabling.

11.  Whether a reduction in the Veteran's 40 percent disability rating effectuated in a July 1979 rating decision was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 1979, March 2003, July 2008, and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (the 1979 decision) and Manchester, New Hampshire (all subsequent decisions).

In February 2011, the Veteran testified at a Board hearing by video conference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issues of entitlement to increased ratings for the Veteran's knee disabilities have been raised by the record as he contends in his February 2011 hearing testimony that his symptoms have worsened.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Although not identified as an appellate issue at his hearing, a review of the record indicates that the Veteran perfected an appeal as to a rating reduction on his low back disability.  Specifically, a July 1979 rating decision reduced the Veteran's rating percentage for his low back disability from 40 percent to 10 percent, and he contested the reduction with the submission of a notice of disagreement in November 1979.  The RO issued a statement of the case in December 1979.  The Veteran's representative submitted a letter, dated within 60 days of the statement of the case, indicating that a VA Form 9 with additional medical evidence were forthcoming from the Veteran.  The Veteran timely submitted a Form 9, perfecting his appeal to the Board, in February 1980.  He was subsequently scheduled for a Board hearing during May 1980, for which he apparently failed to appear.  In any event, the matter never reached the Board for appellate consideration.  An August 1980 rating decision changed the disability rating to 20 percent, effective October 1979.  Thus, instead of a reduction from 40 to 10 percent, the Veteran was reduced from 40 to 20 percent.  However, his rating was still reduced and there is no statement of record that the 20 percent evaluation satisfied his appeal.  Accordingly, that issue remains in appellate status.  

Moreover, despite the characterization of the December 1979 statement of the case  as an "evaluation" of the low back disability, it is clear from the Veteran's notice of disagreement that he intended his appeal to be limited to the issue of the reduction- indeed, while he sought restoration of his 40 percent rating, he did not at that time express any belief that he was entitled to an evaluation in excess of 40 percent.  Thus, the question of entitlement to a higher rating does not relate all the way back to the 1970s but rather emanates from statements received in 2008.  

The reduction issue, as well as the issues of entitlement to service connection for hearing loss, tinnitus, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, erectile dysfunction, hypogonadism, entitlement to TDIU, and entitlement to an increased rating for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already compensated for his depressive symptomatology due to his already in effect service-connection for posttraumatic stress disorder (PTSD).

2.  The preponderance of the evidence indicates that the Veteran's hypertension is not related to active service and did not manifest within one year of active service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for depression are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by active service and did not manifest within one year of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January 2008 and November 2008 that fully addressed all notice elements and were issued prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service- connected disease or injury. 38 C.F.R. § 3.310(a) (2010). Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service- connected disability.  See Wallin v. West, 11 Vet. App. 509, 512- 514 (1998). It is further noted that additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where a veteran served continuously for ninety (90) days or more during a period of war and cardiovascular-renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Depression

Concerning the Veteran's claim of entitlement to service connection for depression, the Board notes that service connection for PTSD was awarded as of August 2002.  The Veteran was afforded a VA examination in November 2009 to consider his claim for service connection for depression.  The examiner indicated that the Veteran's depression was subsumed by his PTSD.  In this regard, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  The assignment of separate evaluations is not precluded for separate and distinct symptomatology, but if symptomatology of two disorders is wholly duplicative or overlapping, then an award of separate ratings would not be appropriate.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board additionally notes that the relevant diagnostic code for depression is the same as that used to evaluate the Veteran's PTSD.  38 C.F.R. § 4.130.

For the above reasons, the Board finds that granting the Veteran service connection for depression would constitute impermissible pyramiding.   
Thus, service connection for depression must be denied as the Veteran is already service-connected for the symptomatology as an acquired psychiatric disorder.

Hypertension

At his February 2011 Board hearing, the Veteran expressed his belief that his claimed hypertension is secondary to his service-connected diabetes mellitus.  The Board notes at the outset that there is no indication that the Veteran had a diagnosis of hypertension within one year of active service, nor does he so contend.  Thus, a presumptive grant of service connection is not in order.  Moreover, there is no indication of hypertension until several decades following separation from service, and the record fails to show any continuity of symptomatology.  Additionally, the Veteran has not claimed any such continuity.  As such, an allowance is not in order on a direct service connection basis.  

The Board will now address the primary theory of entitlement, that of secondary service connection.

A July 2008 VA examination reflects a diagnosis of diabetes mellitus rendered in February 2008.  The examination also indicates that the Veteran was diagnosed with hypertension in September 2004.  The examiner considered the question of whether the Veteran's hypertension was related to his diabetes mellitus.  The examiner indicated that, in his opinion, the Veteran's hypertension was not secondary to his hypertension, as the hypertension was diagnosed years prior to his diabetes mellitus.  The examiner additionally observed that the Veteran had frequent treatment with laboratory work prior to the diagnosis of diabetes mellitus, with no sign of diabetes or any pre-diabetic condition.  

Thus, the medical evidence of record does not relate the Veteran's hypertension to his diabetes mellitus.  Indeed, a VA medical opinion, offered following examination of the Veteran and after a review of the relevant records, indicates that the current disorder is less likely than not related to the diabetes mellitus.  The rationale was clearly articulated and was based in part on the Veteran's own statements.  For these reasons, the opinion is deemed highly probative and it has not been refuted by any other medical evidence of record.  

As the Veteran testified at his Board hearing, he had been told by his treating physicians at the Lowell Clinic that his hypertension was secondary to his diabetes mellitus.  However, the Board notes that there is no indication of this in the voluminous treatment records associated with the claims file and there is no indication that such statements were made with the knowledge that the Veteran's hypertension diagnosis pre-dated his diabetes diagnosis by more than three years.  Moreover, at his hearing, the Veteran did not definitively indicate that such opinions were written down and he and his representative did not request that the record be held open for the purpose of obtaining any statements on this matter.
In this regard, the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the claim may be decided on the record as currently constituted and such record contains only a negative opinion as to the issue of a nexus between the claimed hypertension and the service-connected diabetes mellitus.

The Veteran himself believes that his hypertension is secondary to his diabetes mellitus.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to systemic nature of both hypertension and diabetes and the complicated medical question of interrelatedness, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

Thus, the Board finds that service connection for hypertension must be denied as the preponderance of the evidence is against a finding that the disability is related to active service, manifested within one year of active service or is secondary to any service-connected condition to include diabetes mellitus.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for hypertension is denied.


REMAND

As noted previously, the issue of the propriety of a rating reduction was placed in appellate status in 1980 but has not been finally adjudicated by the Board.  Moreover, evidence pertaining to the low back disability during the relevant period in question was received after issuance of the statement of the case in December 1979.  Thus, an additional supplemental statement of the case for the relevant period must be provided to the Veteran.  Moreover, given that the Veteran's last VA examination to evaluate the current severity of his low back disability was performed in December 2008, and as clinical records following that date indicate spinal tenderness and positive straight leg raise that appear to indicate a worsening of the disorder, another VA examination should be afforded here.

Concerning the Veteran's claim of service connection for tinnitus and hearing loss, the Board finds that the Veteran was exposed to excessive noise in service, as his DD 214 notes that he was a power plant operator mechanic and that he served for approximately seven months in the Republic of Vietnam.  Indeed, when comparing the Veteran pre-induction examination dated February 1968 to his separation examination in April 1970, a decrease in hearing acuity during active duty is shown.  Additionally, the Board notes that a June 2009 VA examination diagnosed bilateral sensorineural hearing loss and tinnitus.  However, it is unclear from the record when the Veteran was first diagnosed with hearing loss and tinnitus and whether there is a relationship between service and these conditions as the Veteran currently contends.  Thus, the Board finds that remand is necessary to determine if the Veteran's hearing loss and tinnitus are related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claims of service connection for peripheral neuropathy of the upper and lower extremities, the July 2008 examiner indicated that the Veteran did not have peripheral neuropathy; that his symptoms were consistent with peripheral neuropathy; that he did not have peripheral neuropathy related to diabetes; and that his symptoms were related to his service-connected back disability.  The examiner's opinion is internally inconsistent and provides no rationale.  The Board additionally notes that a June 2008 VA neurology consult with nerve conduction testing indicates that the Veteran has mild, early, predominantly sensory peripheral neuropathy of the upper and lower extremities.  As the Veteran has current diagnoses of his claimed disabilities without a useful medical opinion concerning whether such conditions are secondary to or aggravated by his service-connected diabetes mellitus, the Board finds such medical opinion must be obtained on remand. 

Next, the Veteran contends that his hypogonadism is secondary to exposure to herbicides while serving in Vietnam.  The record documents a diagnosis of such condition but there is no opinion concerning whether the disability is related to any incident of active service.  Thus, such opinion must be obtained on remand.  

Further, the Board finds that the Veteran's claim of service connection for erectile dysfunction is inextricably intertwined with his remanded claim for hypogonadism (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In this regard, the July 2008 VA examination report attributes the Veteran's erectile dysfunction to pituitary dysfunction, hypogonadism, elevated prolactin, and inadequate testosterone.  Thus, if the Veteran is service-connected for hypogonadism on remand, the RO/AMC should additionally afford the Veteran a VA examination to determine if there is a relationship between the two conditions.  

Finally, the Veteran asserts that he cannot maintain gainful employment due to his service-connected disabilities.  The Board notes that during the course of the appeals considered herein his combined disability evaluation has increased from 40 percent to 70 percent.  The Veteran has not been afforded a VA examination to determine if his service-connected disabilities render him unemployable.  Thus, such examination must be performed on remand.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the severity of his low back disability.  The claims file should be reviewed by the examiner and all necessary tests, including range of motion testing, should be conducted.  The examiner should note whether there is any additional limitation of function, expressed in degrees of lost motion, due to factors such as pain, weakness, fatigability, and incoordination.  It should also be noted if there is additional loss of motion with repetitive movement.  Additionally, the examiner should state whether the Veteran has experienced any incapacitating episodes requiring physician-prescribed bed rest, and if so, he should state how many.  The examiner should also state whether there is ankylosis of the spine, and if so, whether it is favorable or unfavorable.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed disabilities are etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his lower and upper extremity peripheral neuropathy.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the peripheral neuropathy is etiologically related to the Veteran's active service or was caused or aggravated (made permanently worse beyond its natural progression) by a service-connected disability to include diabetes mellitus.  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.  

The rationale for all opinions expressed must also be provided.

4.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's hypogonadism.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the claimed disability is etiologically related to the Veteran's active service to include as due to herbicide exposure or was caused or aggravated (made permanently worse beyond its natural progression) by service-connected disability.

IF, and only if, the Veteran's hypogonadism is found to be related to active service, then the examiner should comment as to whether the Veteran's erectile dysfunction is related to or aggravated by his hypogonadism.  

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.  

The rationale for all opinions expressed must also be provided.

5.  The Veteran should be afforded a VA examination(s) by an examiner(s) with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims files must be made available for review by the examiner(s), and the examiner(s) should note such review in the report.  The examiner(s) should identify the limitations resulting from each service-connected disability and provide an opinion as to whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  The rationale for all opinions expressed must also be provided.  Again only service connected disorders are for consideration and age and non-service connected disorders are not for consideration.

6.  After completion of the above, the AMC/RO should review the record and readjudicate the Veteran's claims in light of any additional evidence added to the record assembled for appellate review, to include issuing a supplemental statement of the case considering the Veteran's claim for an increased rating for his back disability since the August 1980 rating decision.  If any benefit sought remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


